Exhibit 99.1 ACS Appoints Tom Blodgett to Chief Operating Officer of Its Commercial Business Dallas, Texas, June1, 2009 - Affiliated Computer Services, Inc. (NYSE: ACS) today announced the promotion of Tom Blodgettto chief operating officer of all commercial operations.Tom Burlin, will serve as chief operating officer for all government operations, with a focus on the company’s expanding public sector business.Together, Blodgett and Burlin will be responsible for the day-to-day operations of ACS. "Expanding our senior management team is necessary to keep pace with the growth of ACS and the complexity of our business,” said ACS Chairman Darwin Deason.“Tom Blodgett and Tom Burlin are exceptional leaders.ACS is fortunate to have two highly talented and experienced managers focusing on their respective areas of expertise, which will allow ACS to better serve clients and to continue growing our business.” Blodgett brings a unique perspective to this leadership role having recently served as executive vice president and group president of ACS Business Process
